Citation Nr: 1217337	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  New and material evidence was found to reopen a previously denied claim of entitlement to service connection for tinnitus, but service connection was denied.  New and material evidence was not found to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  The Veteran perfected an appeal as to both of these decisions.

In October 2010, the Board refused to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss because no new and material evidence was found.  The previously denied claim of entitlement to service connection for tinnitus was reopened on the basis of new and material evidence, however.  It then was remanded for additional development.  

This development fully or at least substantially has been completed.  Accordingly, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The evidence shows that the Veteran's tinnitus is not related to his service in any manner.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was informed by letter dated in June 2006 of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  He was informed of how VA determines disability ratings and effective dates when service connection is granted in this letter as well as in December 2006.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The June 2006 letter predated the initial adjudication by the RO, who in this case is the AOJ, in September 2006 and addressed all notice elements.  Nothing more was required.  It follows that the December 2006 repeat notification of some notice elements went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records and VA treatment records.  No pertinent private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.  

As directed in the Board's October 2010 remand, a VA examination was performed in April 2011.  The examiner reviewed the claims file, interviewed the Veteran regarding his medical history and relevant symptomatology, and conducted a physical assessment as well as pertinent diagnostic testing.  Then, the examiner rendered a diagnosis and an incomplete etiology opinion for the condition diagnosed.  To complete the etiology opinion, a VHA expert opinion dated in February 2012 was obtained.  The expert provided the opinion after review of the claims file.  As the VA examination with opinion and VHA expert opinion resolve all questions necessary to adjudicate the Veteran's claim, the Board finds that they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has tinnitus as a result of a blow to the head from a pugil stick or of noise exposure from motors, grenades, and small weapons without ear protection during service.  Specifically, he contends that he has had tinnitus ever since these in-service events.  In the alternative, the Veteran contends that he has tinnitus as a result of hearing loss during service.  

Regarding post-service, the Veteran reports noise exposure in his occupation as a factory worker for around 35 years as well as from hunting squirrels in the late 1960's and 1970's and mowing his lawn.  However, he notes that he wore ear protection as required in the factory.  He denies wearing ear protection while hunting or mowing the lawn.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.  

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(b).  

First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system to a compensable degree either within one year from the date of separation from service.  38 U.S.C.A. § 1101(4), 1112(a)(2); 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran's DD-214 documents that he was a wheel vehicle mechanic during active duty service.  It also documents that he received a sharpshooter M-14 award.

Service treatment records reveal the following.  The Veteran denied ear trouble in August 1967 prior to his entry into service.  His ears were found to be normal upon assessment at that time.  However, he was assigned a H-2 profile for hearing loss.  The Veteran reported sustaining a blow to his right infraorbital area and noticing sudden swelling upon blowing his nose immediately thereafter in June 1968.  X-rays revealed no evidence of fracture.  He was diagnosed with hematoma, right lower lid.  The Veteran denied ear trouble just prior to his separation in August 1969.  His ears were found to be normal upon assessment at that time.  However, he was assigned a H-3 profile for hearing loss.  The Veteran indicated at a later unspecified date that there had been no change in his medical condition since his August 1969 assessment.

VA treatment records reflect the following.  In January 2005, the Veteran complained of tinnitus in his left ear since he was hit on the side of the head during active duty.  Tinnitus first was diagnosed.  In March 2005, he presented with a possible history of tympanic membrane perforations.  Wax impaction was observed in the right ear.  A diagnosis of tinnitus not otherwise specified (NOS) first was rendered later that same month.  In June 2005, a piece of cotton was removed from the Veteran's right ear.  In July 2005, he complained of unilateral constant roaring tinnitus in his left ear since 1967 when he was struck on the left side of his head during active duty.  He also complained of bloody discharge from the left ear for which he did not seek treatment in approximately 2002.  

At the April 2011 VA examination, the Veteran reported bilateral constant tinnitus following being struck on the right side of his head, which knocked him to the ground and possibly resulted in a small amount of blood but no loss of consciousness, during service.  The examiner determined that tinnitus was as likely as not a symptom associated with the Veteran's bilateral hearing loss.  Then, the examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of in-service noise exposure.  Noted in this regard was that tinnitus is a subjective experience and that the Veteran has focused on the in-service blow to his head as the event immediately preceding onset.  Also noted was that the Veteran's hearing as measured by VA in July 2005 was similar to that measured during service in August 1969.

The Veteran indicated in a statement dated in July 2011 that the blow to his head during service was so hard it knocked him to the ground and caused bleeding from his ear.  

The VHA expert's February 2012 opinion was that it is less likely as not that the Veteran's tinnitus is a result of the blunt trauma to his right infraorbital region during service.  In this regard, the expert conceded that facial blunt trauma can result in audiovestibular system damage, such as temporal bone fractures causing hearing loss, tinnitus, and vertigo, or in labyrinthine concussion with similar symptoms.  The expert then agreed that tinnitus is subjective but noted that there was no evidence that the Veteran had tinnitus at the time of or following the in-service blunt trauma.  Next, the expert indicated that if blunt trauma caused tinnitus, the tinnitus often would be accompanied by hearing loss.  The expert noted that the Veteran had hearing loss during service, in particular both at entry into service and at separation from service, and thus found no evidence that it occurred at the time of the blunt trauma.  The expert additionally noted that isolated tinnitus without accompanying symptoms of audiovestibular dysfunction is uncommon.  Finally, the expert determined that there is no evidence to relate the Veteran's tinnitus to any specific cause.

Given the above, the Board finds that service connection for tinnitus is not warranted.  All necessary requirements for establishing entitlement to this benefit are not met.  

It is undisputed that the Veteran currently has tinnitus.  Diagnoses of tinnitus and tinnitus NOS are of record.  Such a diagnosis additionally is implicit given that the examiner who conducted the VA examination opined as to the etiology of tinnitus.  Further, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is a layperson because there is no indication that he possesses medical knowledge, expertise, or training.  He indicates that he has tinnitus.

It also is undisputed that the Veteran was exposed to some noise during active duty service.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  38 U.S.C.A. § 1154(a).  Here, the Veteran was a wheel vehicle mechanic during active duty service.  It accordingly stands to reason that he, at least at times, was around noisy vehicle motors.  The Veteran further received a sharpshooter M-14 award, signifying that he was around weapon fire at least at times.  Further, it is undisputed that the Veteran sustained a blow to his head during active duty service.  Service treatment records indeed confirm that he was hit in his right infraorbital area in June 1968.  

Service treatment records dated during the Veteran's active duty service are silent with respect to complaints of/treatment for or a diagnosis of tinnitus, however.  Chronicity therefore does not exist.  There is no evidence of any such problems by September 1970.  An organic disease of the nervous system severe enough to at least be compensable within one year of the Veteran's separation from active service, and thus presumed to have been incurred therein, accordingly is not found.  In fact, the first post-service evidence of tinnitus was not until January 2005.  Continuity of tinnitus accordingly is not established by the evidence.  

Nevertheless, the Veteran asserts continuity of tinnitus since service.  Lay evidence may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

The Veteran is competent to assert that he has had tinnitus since noise exposure and a blow to the head during active duty service because, as tinnitus is subjective, it would have been experienced by him.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  However, the Board finds that he is not credible in this regard.  

In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence, as discussed above is the case here, in combination with other factors may lead to the determination the a lay witness is not credible.

It is facially plausible that tinnitus would result from in-service noise exposure or from a blow to the head during service.  The VHA expert conceded as much regarding the blow to the head.  Yet several of the other credibility factors lead to the conclusion that tinnitus did not actually occur persistently following either noise exposure or a blow to the head during active duty service.  

Indeed, it is unlikely that the Veteran would report some symptoms and leave out others when he sought treatment for the blow to his head during service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) ( a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  He specifically complained of swelling, but there is no indication that he also complained of tinnitus.  Even if the Veteran did simply neglect to report tinnitus at the time of his in-service blow to the head, he could have done so thereafter.  Yet he did not.  He instead twice denied ear trouble in general, which would include tinnitus, just prior to his separation in August 1969 (once explicitly and once by implication when he indicated that there had been no change in his medical condition).  This is inconsistent with his recent assertion of continued tinnitus since both an in-service blow to the head as well as in-service noise exposure.  

The timing in this case further has not gone unnoticed.  The Veteran filed his initial claim of entitlement for tinnitus, which as noted above ultimately was denied, in January 2005.  In other words, he filed it over 35 years after his separation from active duty service.  This delay cannot be ignored.  See Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim weighs against it).  Neither can the fact that the Veteran did not assert continued tinnitus until contemporaneous with filing his initial claim regarding tinnitus.  This again was not until over 35 years following his separation from active service in September 1969.  The passage of many years between separation from active service and documentation of a claimed disability is a factor that tends to weigh against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such a lengthy period of silence regarding tinnitus additionally raises considerable suspicion as to the Veteran's motive.  It indeed suggests that his assertion was based on his self-interest in gaining financially.  As noted above, if the assertion is found to be both competent and credible, service connection would be granted.  Such potentially could result in the Veteran's receipt of VA compensation benefits.

Acknowledgement is given to the fact that, even putting aside continuity of tinnitus, the Veteran believes his tinnitus is related to his active duty service.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The question of service nexus in this case is medical in nature, however, especially in light of the complexities of the ear, the numerous potential causes of tinnitus, and the number of years that have passed since active duty service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as a layperson without such knowledge, training, and/or experience, the Veteran is not competent to render an opinion that there exists a relationship between his active duty service and his tinnitus.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Both the VA examiner and the VHA expert are competent since they are medical professionals, however.  The former rendered a negative nexus opinion concerning the Veteran's tinnitus and his in-service noise exposure, while the latter rendered a negative nexus opinion concerning the Veteran's tinnitus and his in-service blow to the head.  These opinions are credible.  

Each was based on consideration of the Veteran's entire medical history, as is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  To reiterate the above, both the examiner and the expert reviewed the claims file,.  The examiner additionally interviewed the Veteran, and the expert thus had access to the report generated and associated with the claims file as a result (since the expert reviewed the claims file after the examiner conducted the VA examination).  

Each of the negative nexus opinions further was supported by a rationale, as is required.  See Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner highlighted a discrepancy in that, although the Veteran's tinnitus is a symptom associated with his hearing loss, this loss was similar upon separation from active duty service when he denied ear trouble to include tinnitus and years later after he reported tinnitus.  The examiner also noted the Veteran's emphasis on the in-service blow to his head.  In this regard, the expert pointed out the lack of evidence that the Veteran experienced tinnitus from the blow.  The expert additionally indicated that the evidence showed the Veteran had hearing loss, which probably would have been a symptom accompanying tinnitus so experienced, throughout his service (upon entry and separation) rather than from the blow.  Ultimately, the expert found no specific service or nonservice cause for the Veteran's tinnitus.

All that remains is consideration of the Veteran's contention that his tinnitus is a result of in-service hearing loss.  This contention is interpreted as an argument for secondary service connection.  Service connection for bilateral hearing loss currently is not in effect, however.  Secondary service connection therefore cannot be established at this time regardless of whether or not bilateral hearing loss proximately caused or aggravated tinnitus.  

The preponderance of the evidence, in sum, is against the Veteran's entitlement to service connection for tinnitus under all applicable theories of entitlement.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


